Citation Nr: 0823075	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from September 1942 to 
November 1945.   
He veteran died in September 1987.  The appellant is his 
surviving spouse.

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
September 2001.  In a July 2002 rating decision, the RO 
denied the claim.  The appellant disagreed with the July 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in June 2003.

In December 2004, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2007).

In a June 2005 decision, the Board denied the appellant's 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a March 2007 Order, based upon a Joint Motion for Remand, the 
Court vacated the Board's June 2005 decision and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.  The Joint Motion will be discussed in greater 
detail below.

The matter was again before the Board in July 2007.  At that 
time, it was remanded to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C. to ensure that development 
as contemplated by the Joint Motion was successfully 
completed.  That development has been accomplished.  In April 
2008, the AMC issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the appellant's claim.  The 
matter has been returned to the Board for further appellate 
action.  

Other matter

The Board has considered the potential existence of a claim 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  However, there is no indication that the appellant 
is seeking VA benefits other than under 38 U.S.C.A. § 1310.  
Indeed, the March 2007 Joint Motion for Remand referred only 
to a claim for service connection of the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310.   Therefore, 
as with all the prior adjudications of this matter, only 
38 U.S.C.A. § 1310 will be discussed.  


FINDINGS OF FACT

1. The veteran died in September 1987 at the age of 75 due to 
atrial flutter with circulatory embarrassment and collapse, 
due to or as a consequence of atherosclerotic heart disease 
(ASHD) and chronic obstructive pulmonary disease (COPD).

2. The medical evidence of record does not indicate that the 
veteran's ASHD or COPD were attributable his military service 
or any incident thereof.


CONCLUSION OF LAW

A disability which was incurred as a result of the veteran's 
active military service did not cause or substantially or 
materially contribute to the cause of the veteran's death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will provide a factual 
background, analyze the appellant's claim and render a 
decision.

Initial matter - The Joint Motion for Remand

As discussed above, the appellant's claim was previously 
denied by the Board's June 2005 decision.  The appellant 
appealed to the Court.  In March 2007 representatives of VA 
and the appellant's attorney submitted a Joint Motion for 
Remand.  The Joint Motion was adopted by the Court in an 
Order dated March 15, 2007.

The Board's June 2005 decision focused on the appellant's 
contention that the 
Veteran's death was due to COPD, which she claimed was 
related to his military service.  In the March 2007 Joint 
Motion for Remand it was alleged, in essence, that the 
appellant's claim included sub silentio an alternate theory 
of causation, to the effect that in-service conditions caused 
ASHD as well as the previously considered COPD.  The ASHD 
theory had not previously been developed or adjudicated.  It 
was further stated in the Joint Motion that the Board erred 
by failing to consider and develop the appellant's inferred 
claim based on ASHD.  Therefore, the Joint Motion directed 
the Board to readjudicate the appellant's claim, specifically 
considering whether or not the veteran's ASHD could also 
provide a basis for entitlement to service connection of the 
cause of the veteran's death.  See the March 2007 Joint 
Motion for Remand, page 7.    

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.  

The Board subsequently determined that additional development 
of the claim was required.  Specifically, the case was 
referred for a medical opinion and then readjudication of the 
claim to include consideration of ASHD as a cause of death.  
The development and readjudication requested by the Board has 
been accomplished.  Specifically, the requested medical 
opinion was rendered in February 2008 and the claim was 
readjudicated via the April 2008 SSOC.

Accordingly, the Board finds that its July 2007 remand has 
been complied with and that all that remains to comply with 
the terms of the March 2007 Joint Motion is for the Board to 
readjudicate the appellant's claim.  This will be done below.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

As a finial initial matter, the Board observes that the Joint 
Motion identified no other problems with either the RO's or 
the Board's handling of this case. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's June 2005 decision contained an extensive 
discussion of the VCAA [see the Board's June 1, 2005 
decision, pages 4-9, which is incorporated by reference].  
The Joint Motion for Remand did not identify any defect in 
the Board's June 2005 decision regarding the notification 
provisions of the VCAA.  The reason for remand, as stated in 
the Joint Motion and incorporated by reference into the March 
2007 Order of the Court, was the Board's failure to consider 
ASHD along with COPD as a potential service-connected cause 
of the veteran's death.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].  In this case, neither party 
raised any concerns about the VCAA.  Nor did the Court.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that VCAA compliance is not in 
question.  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).


Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.   When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran died in September 1987 at the age of 75 due to 
atrial flutter with circulatory embarrassment and collapse, 
due to or as a consequence of atherosclerotic heart disease 
(ASHD) and chronic obstructive pulmonary disease (COPD).

Essentially, the appellant contends that the veteran's ASHD 
and/or  COPD and his resulting death therefrom were caused by 
exposure to extreme weather conditions during service.  After 
a careful review of the record, and for the reasons and bases 
expressed below, the Board finds that a preponderance of the 
evidence does not support the appellant's contention that the 
veteran's ASHD or COPD were caused by exposure to extreme 
climate conditions during service or by any other compensable 
in-service event.

In the alternative, the appellant contends that the veteran's 
tobacco use caused his ASHD and/or COPD and that his tobacco 
use is service related.  However, service connection may not 
be granted for diseases resulting from in-service tobacco 
use. See 38 U.S.C.A. § 1103 (West 2007); 38 C.F.R. § 3.300 
(2007).

Discussion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), in-service incurrence of disease 
or injury, the Board will separately address the matter of 
disease versus injury.

The veteran's service medical records do not contain an 
indication that the veteran suffered from ASHD or COPD or 
received treatment for either condition during service.  ASHD 
was not diagnosed for decades thereafter.  Accordingly, in-
service incurrence of disease has not been met, to include on 
a presumptive basis for ASHD under 38 C.F.R. § 3.309(a).

With respect to in-service injury, it is undisputed that the 
veteran served in combat during World War II.  It appears 
that he was a radio operator in a bomber squadron.  The 
appellant has asserted that the veteran was exposed to harsh 
conditions such as extreme cold temperatures during combat 
flight missions.   The Board has no reason to doubt this.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Element (2) has therefore been met to that extent.

With respect to element (3), medical nexus, as noted above, 
in order to make out a successful claim for the cause of the 
veteran's death the medical evidence must be at least in 
equipoise as to whether a service-connected disability caused 
substantially or materially contributed to the veteran's 
cause death.  The Board adds that medical nexus evidence is 
still required in cases in which in-service injury is 
presumed due to the combat provisions.  See Libertine, supra.
  
There is of record one competent and probative medical nexus 
opinion concerning ASHD, the February 2008 VA medical 
opinion, and one addressing COPD, the August 2004 VA medical 
opinion.  These opinions are against the appellant's claims. 

The February 2008 medical opinion noted a thorough review of 
the claims folder, which includes the various lay statements 
regarding the veteran's exposure to harsh conditions.  The 
reviewing physician concluded that "there is no evidence 
that any of the problems that the veteran endured while in 
the service was responsible for his arteriosclerotic heart 
disease much later in life."  The physician therefore found 
that it was less likely than not that the veteran's ASHD was 
related to his military service.  

Dr. M.Z., the author of the August 2004 opinion, while noting 
that exposure to cold could conceivably have been a factor in 
the veteran's development of COPD, went on to conclude that 
if such were the case the veteran should have experienced a 
much earlier onset of COPD than was shown by the medical 
evidence of record.  Dr. M.Z. concluded that it was more 
likely that it was the veteran's tobacco use, and not 
environmental exposure, which caused the COPD.  In so 
concluding, Dr. M.Z. noted the length of the veteran's 
smoking history; he concluded that the timing of the onset of 
the veteran's COPD was more consistent with COPD brought on 
by smoking.  For those reasons, the veteran's fatal COPD was 
not determined by the Dr. M.Z. to be related to the veteran's 
service.

There is no competent medical opinion to the contrary. The 
Board is aware of the opinions of Dr. A.H. and Dr. W.B. 
submitted by the appellant.  These opinions fail to address 
the critical matter of nexus.  Dr. A.H.'s February 2003 
opinion indicates only that COPD caused the veteran's death.  
The opinion does not include ASHD among the causes of the 
veteran's death and is therefore against that theory of the 
claim.  Further, with respect to COPD, while determining that 
COPD contributed to the veteran's death, a matter which has 
never been in dispute, the opinion did not indicate that the 
veteran's COPD was related to service.  Similarly, the August 
2001 opinion of Dr. W.B. attributed the cause of the 
veteran's death to both ASHD and COPD without providing any 
indication as to the etiology of either condition or any 
opinion as to the relationship, if any, to service.    

The appellant has submitted statements which assert that the 
veteran's ASHD and COPD were related to exposure to extreme 
conditions during service.  However, it is now well settled 
that lay persons such as the appellant are not competent 
sources of medical evidence concerning the diagnosis or 
etiology of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters]; see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Similarly to the extent 
that the other lay statements offered by various friends and 
family indicate that the veteran suffered from respiratory 
difficulties upon his return from service due to events in 
service, those are also not competent sources of medical 
nexus evidence.  Id.  Accordingly, these lay statements do 
not satisfy element (3).

The appellant has further argued that the veteran suffered 
from the onset of symptoms of COPD no later than 6 months 
after the veteran's release from service. [She has not made a 
similar contention regarding ASHD, and as discussed above the 
evidence shows that ASHD was initially diagnosed decades 
after service.]  
The Board has therefore given thought as to whether 
continuity of symptomatology is demonstrated after service 
with respect to COPD.  See 38 C.F.R. § 3.303(b) and Savage v. 
Gober, 10 Vet. App. 488 (1997).

The service medical records indicate that on the veteran's 
October 1945 separation examination his lungs were normal.  
Moreover, the veteran filed a claim of entitlement to service 
connection of a back and hip condition immediately after 
service in November 1945.  At the time of his submission of 
that claim, the veteran did not assert that he was 
experiencing any difficulty with his lungs or breathing.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  Indeed, there is no competent 
medical evidence of the veteran seeking treatment for a lung 
disease until the "late 1970s" per Dr. H.  COPD was evidently 
first identified in 1984, almost four decades after the 
veteran left military service.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117 (1999).  Such evidence is lacking in this 
case.  See also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
now raised].  Lay statements submitted by and on behalf of 
the appellant cannot serve to establish a diagnosis of COPD 
dating back to 1945-6.  See Espiritu, supra.

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Element (3), medical nexus, has not been met and the claim 
fails on that basis.

With respect to the appellant's contentions regarding the 
veteran's in-service use of tobacco as a cause of his ASHD 
and COPD, service connection on that basis is precluded as a 
matter of law.  On July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C.A. § 1103, which prohibits service connection 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  By its terms, 38 U.S.C.A. 
§ 1103 is applicable only to claims filed after June 9, 1998.  
The appellant filed her claim of entitlement to service 
connection of the veteran's cause of death in September 2001.  
Therefore, service connection on the basis of tobacco use is 
precluded.  See also 38 C.F.R. § 3.300 (2007).  

Conclusion

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the claim.  Service connection for the cause of the veteran's 
death is accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


